PER CURIAM.
As a matter of law, the record is insufficient to establish that the present defendants-appellants, managing officers of the decedent’s corporate employer, were guilty of “gross negligence” which was a cause of the death in question so as to render them liable, notwithstanding the workers’ compensation immunity defense, under the version of section 440.11, Florida Statutes (1989) in effect at the time of the accident. Hoyt v. Corbett, 559 So.2d 98 (Fla. 4th DCA 1990), review denied, 569 So.2d 1278 (Fla.1990); Merryman v. Mattheus, 529 So.2d 727 (Fla. 2d DCA 1988); see Streeter v. Sullivan, 509 So.2d 268 (Fla.1987).
Accordingly, the defendants’ motion for directed verdict should have been granted. The judgment below for the plaintiff is therefore reversed and the cause remanded with directions to enter judgment for the appellants. *
Reversed.